1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   KAREEM J. HOWELL,                              )   Case No.: 1:20-cv-00114-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                          RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                    )   THIS ACTION
14                                                  )
     MEDINA, et.al.,
                                                    )   FINDINGS AND RECOMMENDATION
15                  Defendants.                     )   RECOMMENDING DISMISSAL OF CERTAIN
                                                    )   CLAIMS AND DEFENDANTS
16                                                  )
                                                    )   [ECF Nos. 12, 13]
17                                                  )
                                                    )
18
            Plaintiff Kareen J. Howell is appearing pro se and in forma pauperis in this civil rights action
19
     pursuant to 42 U.S.C. § 1983.
20
            On February 4, 2020, the undersigned screened Plaintiff’s complaint and found that Plaintiff
21
     stated a cognizable retaliation claim against Defendants Medina, Bennett, J. Burnes, J. Navarro, A.
22
     Randolph, and J. Gallagher. (ECF No. 12.) The Court granted Plaintiff leave to file an amended
23
     complaint or notify the Court of intent to proceed only on the claim found to be cognizable. (Id.)
24
            On February 20, 2020, Plaintiff filed a notice of intent to proceed on the retaliation claim found
25
     to be cognizable and dismiss all other claims and Defendants. (ECF No. 13.) Accordingly, the Court
26
     will recommend that this action proceed against Defendants Medina, Bennett, J. Burnes, J. Navarro,
27
     A. Randolph, and J. Gallagher for retaliation in violation of the First Amendment , and all other claims
28

                                                        1
1    for relief be dismissed. Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic

2    Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

3             Based on the foregoing, the Court HEREBY ORDERS the Clerk of the Court to randomly

4    assign a Fresno District Judge to this action.

5             Furthermore, it is HEREBY RECOMMENDED that:

6             1.       This action proceed against Defendants Medina, Bennett, J. Burnes, J. Navarro, A.

7                      Randolph, and J. Gallagher for retaliation in violation of the First Amendment;

8             2.       All other claims and Defendants be dismissed from the action; and

9             3.       The Clerk of Court is directed to randomly assign a District Judge to this action.

10            These Findings and Recommendations will be submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

12   after being served with these Findings and Recommendations, Plaintiff may file written objections

13   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

14   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

15   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

16   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

17
18   IT IS SO ORDERED.

19   Dated:        February 21, 2020
20                                                       UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                          2
